— Stephens J.

By the Court.

delivering the opinion.
The question here is, whether the amendment to the original bill stated such facts as showed an interest on the part of complainants in the property mentioned in that amendment. The Court below sustained the demurrer to the *494amendment on the ground, that the facts stated, did not show an interest. We think otherwise.
We think that under the codicil to Thomas Napier’s wiil, all of that property which under the original will would have gone to Thomas T. Napier, went beneficially to the children of said Thomas T., subject to the support and maintenance of Thomas T. himself, and his wife Eliza, and any family he might have, so long as he and she might respectively live. It is given in trust for Thomas T. and his wife, (who was then the said Eliza,) and his children born-' and to be born; and then it is more specifically slated to be for “ the use of and support and maintenance of my said son Thomas T. and-his family, and the support and education and settlement of the children.” The word “ settlement” is a controlling one. It indicates that the final disposition was a division among the children. It is not however a remainder in them after the death of their' parents, for théir “ support” and “education,” were immediate purposes, and the word “settlement,” which conveys their largest interest, iniporfs a provision for them, while their parents might be still in life. The effect then of the whole codicil was to vest-the-entire beneficial interest in the children, subject to-the support and maintenance of Thomas T. and his wife and family as afore said.
It is not necessary to consider the full extent of the alterations made in this disposition by the decree in Bibb Superior Court, nor to consider the validity of that decree, for these questions were not argued. It is sufficient to say that even under the decree, that part of the property which was set apart to the wife Eliza, is now, by the terms of the decree itself, (she being dead,) to go back under the operation of the codicil. That is to say, in that part of the property, thé complainants have the interest which has just been pointed out as being conferred by the codicil, the complainants being-representatives of children. This is sufficient to retain the amendment without considering whether the divergence *495made from the codicil by the decree, as to the part assigned to Thomas T., is valid or not.
Judgment reversed.